ON REHEARING

                              UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-6976


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

ALAN B. FABIAN,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:07-cr-00355-CCB-1)


Submitted:   November 30, 2012              Decided:   December 19, 2012


Before KING, SHEDD, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alan B. Fabian, Appellant Pro Se.      Jonathan Biran, Assistant
United States Attorney, Tonya Nicole Kelly, OFFICE OF THE UNITED
STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Alan B. Fabian seeks to appeal the district court’s

order    denying    his   Fed.    R.   Crim.   P.    36     motion    to    correct    a

clerical    error.        We    have   reviewed      the    record    and    find     no

reversible error.         Accordingly, we affirm for the reasons stated

by the district court.            United States v. Fabian, No. 1:07-cr-

00355-CCB-1 (D. Md. May 24, 2012).             We grant Fabian’s motion for

leave to file exhibits, and we deny his motion for appointment

of counsel.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the   court     and   argument     would    not    aid     the   decisional

process.

                                                                             AFFIRMED




                                         2